Exhibit 10.1

 

SECOND AMENDMENT dated as of November 8, 2011 (this “Amendment”) to the Loan
Agreement dated as of December 31, 2009, as amended by the First Amendment dated
as of December 14, 2010 (the “Loan Agreement”), among SUPERMEDIA INC. (formerly
known as IDEARC INC.) (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as collateral agent and
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

WHEREAS, the Borrower, the Administrative Agent and the Required Lenders have
agreed, on the terms and subject to the conditions set forth herein, to amend
the Loan Agreement in the manner set forth herein.

 

NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.  Defined Terms.  Each capitalized term used and not defined herein
shall have the meaning assigned to it in the Loan Agreement.

 

SECTION 2.  Amendment to Section 1.01—Available Cash.  The definition of
“Available Cash” contained in Section 1.01 of the Loan Agreement is hereby
amended by deleting clause (e)(ii) in its entirety and replacing it with the
following language: “(ii) all taxes of the Borrower and the Subsidiaries paid in
cash during such period (other than Incremental COD Tax Payments).” 
Furthermore, Section 1.01 is hereby amended by adding the following new
definition:

 

“Incremental COD Tax Payments” means the excess, if any, of (a) the taxes of the
Borrower and the Subsidiaries paid in cash during such period, over (b) the
taxes that the Borrower and the Subsidiaries would have paid in cash during such
period calculated by excluding any cancellation of debt income resulting from
Voluntary Prepayments made after November 8, 2011.

 

SECTION 3.  Amendment to Section 1.01—Permitted Acquisition.  The definition of
“Permitted Acquisition” contained in Section 1.01 of the Loan Agreement is
hereby amended by deleting clause (d) in its entirety and replacing it with the
following language:  “(d) the aggregate consideration for any Permitted
Acquisition (excluding (x) consideration in the form of common Equity Interests
of the Borrower, (y) cash proceeds from the issuance or sale of common Equity
Interests of the Borrower used to pay the purchase price for such acquisition
within 90 days after receipt thereof and (z) Indebtedness incurred pursuant to
Section 6.01(a)(vi) as part of such consideration) shall not exceed an amount
equal to the sum of (i) $50,000,000, plus (ii) Available Retained Cash as of the
most recent Determination Date on or prior to the date of such Permitted
Acquisition, minus (iii) any amounts previously expended to make Permitted
Acquisitions, minus (iv) any amounts previously expended to make “Voluntary
Prepayments” permitted pursuant to the First Amendment to this Agreement or
Voluntary Prepayments permitted pursuant to the Second Amendment to this
Agreement (excluding the first $95,000,000 aggregate cash amount paid by the
Borrower for Voluntary Prepayments pursuant to the Second Amendment to this
Agreement),”.

 

--------------------------------------------------------------------------------


 

SECTION 4.  Amendment to Section 2.15.  Sections 2.15(a) and (b) of the Loan
Agreement are hereby replaced with the following:

 

“(a)  The Borrower may elect to notify the Administrative Agent and the Lenders
that it may wish to make below par voluntary prepayments of the Loans (each such
payment a “Voluntary Prepayment”) pursuant to the procedures set forth in this
Section 2.15; provided that no Voluntary Prepayment shall be made after
December 31, 2013.  At the time of any Voluntary Prepayment, (i) the Borrower
shall certify, with reasonable supporting detail (as determined by the
Administrative Agent), that no Event of Default pursuant to Section 6.13 could
reasonably be expected to occur during the succeeding four calendar quarters if
such Voluntary Prepayment is not made and (ii) such Voluntary Prepayment shall
have been approved by at least 66 2/3% of the Borrower’s Board of Directors.  In
addition, immediately prior to and after giving effect to any Voluntary
Prepayment, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Loan Parties shall have Unrestricted Cash of at least
$50,000,000.

 

(b)  In connection with any Voluntary Prepayment, the Borrower shall notify the
Lenders (the “Prepayment Notice”) that the Borrower desires to prepay Loans with
cash proceeds in an aggregate amount (each, a “Prepayment Amount”) specified by
the Borrower (which amount shall be not less than $10,000,000) at a price within
a range (the “Range”) to be specified by the Borrower equal to a percentage of
par (not to exceed 100%) (the “Payment Percentage”) of the principal amount of
the Loans to be prepaid.  No proposed Voluntary Prepayment shall be made if the
amount expended to make such Voluntary Prepayment would exceed the sum of
(i) $122,500,000, plus (ii) Available Retained Cash as of the most recent
Determination Date on or prior to the date of such Voluntary Prepayment, minus
(iii) any amounts previously expended to make “Voluntary Prepayments” permitted
pursuant to the First Amendment to this Agreement or Voluntary Prepayments
permitted pursuant to the Second Amendment to this Agreement, minus (iv) cash
paid (and, (x) for the avoidance of doubt, without regard to any other form of
consideration paid or assumed, and (y) excluding from the phrase “cash paid” as
used herein, any cash proceeds of common Equity Issuances of the Borrower which
are used to effect Permitted Acquisitions or the incurrence of Indebtedness
permitted by Section 6.01(a)(vi)) for Permitted Acquisitions since the Closing
Date (excluding the first $50,000,000 of such cash paid).”

 

SECTION 5.  Representations and Warranties.  The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that as of the Second
Amendment Effective Date and after giving effect hereto:

 

(a)  This Amendment has been duly authorized, executed and delivered by the
Borrower, and each of this Amendment and the Loan Agreement (as amended hereby)
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

(b)  No Default or Event of Default has occurred and is continuing.

 

(c)  All representations and warranties of each Loan Party contained in the Loan
Documents (as amended hereby) are true and correct in all material respects on
and as of the Second Amendment Effective Date (except with respect to
representations and warranties

 

2

--------------------------------------------------------------------------------


 

expressly made only as of an earlier date, in which case such representations
and warranties were true and correct in all material respects as of such earlier
date).

 

SECTION 6.  Effectiveness.  The amendments contemplated hereby shall become
effective as of the first date (the “Second Amendment Effective Date”) on which:

 

(a)  The Administrative Agent shall have received counterparts of this Amendment
that, when taken together, bear the signatures of the Borrower and the Required
Lenders.

 

(b)  The Borrower shall have prepaid, on the Second Amendment Effective Date, at
least $35,000,000 aggregate principal amount of Loans, at par, pursuant to
Section 2.06(a) of the Loan Agreement, provided, that such prepayment shall not
be treated as a voluntary prepayment of Loans for the purposes of
Section 2.06(c) of the Loan Agreement.

 

(c)  The Administrative Agent shall have received payment of all reasonable fees
and out-of-pocket expenses, to the extent invoiced, to be paid or reimbursed to
it by the Borrower pursuant to the Loan Agreement, including those referred to
in Section 7 hereof.

 

The Administrative Agent shall notify the Borrower and the Lenders of the Second
Amendment Effective Date and such notice shall be conclusive and binding.

 

SECTION 7.  Effect of Amendment.  (a)  This Amendment shall apply and be
effective only with respect to the provisions of the Loan Agreement specifically
referred to herein.  This Amendment shall constitute a Loan Document.

 

(b)  On and after the Second Amendment Effective Date, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
like import, and each reference to the Loan Agreement in any other Loan Document
shall be deemed a reference to the Loan Agreement (as amended hereby).

 

SECTION 8.  Expenses.  The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of outside counsel for
the Administrative Agent.

 

SECTION 9.  Governing Law; Counterparts.  (a)  This Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

 

(b)  This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, and all such counterparts
together shall constitute one and the same instrument.  Delivery of any executed
counterpart of a signature page to this Amendment by email or facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

SECTION 10.  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

 

 

SUPERMEDIA INC.

 

 

 

By

 

 

 

/s/ Samuel D. Jones

 

 

Name:

Samuel D. Jones

 

 

Title:

Executive Vice President, Chief Financial Officer

 

 

and Treasurer

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Lender

 

 

 

By

 

 

 

/s/ Neil R. Boylan

 

 

Name: Neil R. Boylan

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------